Orders of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about March 19, 1998, placing the subject child Yvelize with petitioner Administration for Children’s Services for a period of 12 months upon a fact-finding determination of neglect, and releasing the subject children Angel and Zanida to respondents’ custody with supervision by a child protective agency upon fact-finding determinations of derivative neglect, unanimously affirmed, insofar as they bring up for review the fact-finding determinations, and the appeal therefrom otherwise dismissed as moot, without costs.
We decline to review Yvelize’s placement since the dispositional order directing such placement has expired (see Matter of Simone M., 298 AD2d 171). The finding that respondents inflicted excessive corporal punishment on Yvelize is supported by a preponderance of the evidence adduced at the fact-finding hearing, including the child’s out-of-court statements as testified to by her school’s social worker and petitioner’s caseworker. These statements were sufficiently corroborated, in the case of respondent father, by his in-court and out-of-court admissions and the bruises the caseworker observed on the child’s arms, and, in the case of respondent stepmother, by the bruise the caseworker observed on the child’s thigh (see Matter of *243Khadryah H., 295 AD2d 607). No basis exists to disturb Family Court’s findings of credibility. Concur — Tom, J.P., Sullivan, Ellerin, Marlow and Gonzalez, JJ.